Citation Nr: 9906002	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  95-06 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a chronic lung 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active service from August 1954 to November 
1979.  This matter comes to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Lincoln 
Regional Office (RO) May 1994 rating decision which denied 
service connection for a lung condition.  In February 1997 
and January 1998, this claim was remanded to the RO for 
additional development of the evidence.


REMAND

When this case was remanded in January 1998, the RO was 
requested to afford the veteran a VA pulmonary examination to 
determine the nature and etiology of any current lung 
disability, with particular attention directed toward the 
character of his service.  It was requested that the 
examination be performed in conjunction with the examiner's 
review of the entire claims folder, with particular attention 
directed to his claimed in-service history of asbestos and/or 
Agent Orange exposure.

A review of the record reveals that a VA pulmonary 
examination was performed in May 1998, but the examination 
report does not reveal whether the examination was performed 
in conjunction with a review of the claims folder.  Although 
the narrative history recorded at the time of the examination 
reflects history as reported by the veteran at that time, 
clinical findings and opinions do not indicate whether his 
current lung disability is, or is not, related to his period 
of active service and/or exposure to asbestos or Agent 
Orange.  Clinical studies performed in conjunction with the 
May 1998 examination revealed minor basilar scarring, 
hyperinflation consistent with emphysema, and mild evidence 
of calcification of the diaphragm suggestive of asbestos 
exposure; on examination, severe emphysema, history of 
asbestos exposure, and "obstructive sleep" were diagnosed.  
An August 1998 hand-written addendum to the examination 
report concluded, without further elaboration or explanation 
of the reasons for the conclusion, that the veteran's 
emphysema developed secondary to smoking and "OSA" 
(apparently obstructive sleep apnea) "is probably [secondary 
to] obesity."  


The foregoing VA pulmonary examination deficiencies relative 
to the nature and etiology of the veteran's lung disability, 
relative to his period of active service, and the apparent 
failure to review the veteran's entire claims folder in 
conjunction with the examination, did not escape the 
attention of his accredited representative, who in December 
1998, requested that the case be again remanded for a 
clarifying medical opinion.  In view of recent case 
precedent, where Board remand orders are not fully complied 
with, VA errs in failing in its concomitant duty to ensure 
compliance with the terms of the remand.  Stegall v. West, 11 
Vet. App. 268, 270-271 (1998).  Thus, a medical opinion must 
be obtained with regard to the nature and etiology of the 
veteran's lung disability.  See Suttmann v. Brown, 5 Vet. 
App. 127 (1993).

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should forward the veteran's 
claims folder to the VA physician who 
performed the May 1998 pulmonary 
examination and signed the August 1998 
addendum, if available (otherwise to 
another similarly skilled physician), 
for clarification of the etiology of any 
current disabilities involving the 
lungs.  The entire claims folder, and a 
copy of this remand, must be made 
available to the examiner for review in 
conjunction with the evaluation; the 
evaluation report must reflect the 
examiner's review of the claims folder.  
Any testing and/or clinical studies, 
deemed necessary, should be 
accomplished.  The examiner should be 
requested to provide an opinion on the 
etiology of any chronic lung disability 
found on examination, with particular 
attention directed to the character of 
the veteran's service, including his 
exposure to asbestos and Agent Orange.  
The examiner should be requested to 
provide an opinion whether it is at 
least as likely as not that any chronic 
lung disability now present is related 
to the veteran's service and/or exposure 
to asbestos and/or Agent Orange.  A 
complete rationale for all opinions 
expressed by the examiner should be 
provided.  If the etiology of his 
chronic acquired lung disability cannot 
be determined, the examiner should so 
state for the record.  

2.  The RO should carefully review the 
evaluation report to ensure compliance 
with this remand.  If any development 
requested above has not been furnished, 
including any requested findings and/or 
opinions on evaluation, remedial action 
should be undertaken.  See Stegall, 11 
Vet. App. at 270-71.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the U.S. Court of Veterans Appeals (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


	(CONTINUED ON NEXT PAGE)



Thereafter, if the benefit sought on appeal is not granted, 
the veteran and his representative should be provided a 
supplemental statement of the case and afforded an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the U.S. Court of Veterans Appeals.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 

- 4 -


